RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION

                                 SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NO. A-3716-14T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,
                                    APPROVED FOR PUBLICATION
      Plaintiff-Respondent,
                                        October 4, 2016
v.
                                       APPELLATE DIVISION
J.D., JR.,

      Defendant-Appellant,

and

J.G.,

      Defendant.


IN THE MATTER OF J.D., III,
a minor.


          Submitted September 14, 2016 – Decided October 4, 2016

          Before Judges Fuentes, Carroll, and Gooden
          Brown.

          On appeal from the Superior Court of New
          Jersey, Chancery Division, Family Part,
          Cumberland County, Docket No. FN-06-153-14.

          Joseph E. Krakora, Public Defender, attorney
          for appellant (Beth Anne Hahn, Designated
          Counsel, on the briefs).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Andrea M. Silkowitz,
          Assistant Attorney General, of counsel; Ashton
           L. DiDonato, Deputy Attorney General, on the
           brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian, attorney for minor (Annemarie
           Sedore, Designated Counsel, on the brief).

     The opinion of the court was delivered by

CARROLL, J.A.D.

     Defendant J.D., Jr. (John)1 appeals from the Family Part's

October 1, 2014 fact-finding order, finding that he abused or

neglected his ten-year-old son, J.D., III (Jason).              The court

terminated    the   litigation   in   February   2015,   with   defendant

ultimately retaining physical custody of Jason.2

     The fact-finding order was entered after what can best be

described as a "trial on the papers."      That is, the parties agreed

to forego the presentation of witnesses, and to have the court

decide the case based on various redacted documents offered into

evidence by the Division, and oral argument.         Defendant did not

object to the Division's evidence or offer any proofs at the

hearing.     Jill presented defendant's drug and alcohol evaluation



1
  We use pseudonyms for the reader's convenience and to protect
the privacy of the child. R. 1:38-3(d)(12).
2
  The February 23, 2015 order also continued joint legal custody
of Jason with defendant and Jason's biological mother, J.G. (Jill).
Jill was named as a defendant in the action solely for
dispositional purposes.    Plaintiff Division of Child Protection
and Permanency (Division) did not seek a finding of abuse and
neglect as to Jill, nor is she a party to this appeal.
                                 2                         A-3716-14T4
report for the limited purpose of impeaching statements defendant

made during the Division's investigation of the incident in which

he denied consuming any alcohol.

       In brief, the Division alleged that defendant drove to a bar,

late on a school night, and left Jason unsupervised in the car

while defendant patronized the bar.      The police were called, and

upon    responding   they   observed   that   defendant   was   visibly

intoxicated.    Defendant attempted to flee the police, at a time

when he still believed his son was left unattended in the car

outside the bar.       The Law Guardian supported the Division's

complaint, seeking a finding of abuse or neglect.

       On appeal, defendant challenges the abuse or neglect finding

on three grounds: (1) there was insufficient competent, reliable

evidence establishing harm or risk of harm to Jason, because the

Division presented only documentary evidence; (2) expert testimony

was required to establish defendant's intoxication or impairment;

and (3) defendant's later admission to substance use at a substance

abuse evaluation and engagement in treatment did not prove abuse

or neglect.    For the reasons that follow, we find these arguments

unpersuasive, and affirm the finding of abuse or neglect.

                                  I.

       Before addressing defendant's arguments, we must define the

record.    At the fact-finding hearing, the Division offered into

                                   3                            A-3716-14T4
evidence, with the consent of defendant's attorney, the following

documents: (1) the Division's investigation summary dated May 9,

2014; (2) the Division's investigation summary dated April 21,

2014; and (3) Millville Police Department investigation reports.

The documents contained several redactions that were agreed upon

by counsel for defendant and the Division.            Jill introduced

defendant's substance abuse assessment, dated June 3, 2014, solely

for   impeachment   purposes.    The   pertinent   evidence   in   those

documents is as follows.

      By way of background, the Division has been involved with the

parties since October 4, 2007.   Between October 2007 and May 2014,

the Division received twelve referrals, most of which related to

Jill's history of substance abuse.     The initial referrals received

in 2007 were substantiated for Jill's possession and use of heroin

and she was deemed unfit to have custody of Jason.

      Pertinent to this appeal, on April 21, 2014, the Division

received a referral alleging that defendant was abusing alcohol

and driving intoxicated with Jason present. At the time, defendant

had legal and physical custody of Jason pursuant to an August 12,

2013 order, which also terminated Jill's parenting time.            Jill

reported that she received a phone call from Jason's babysitter,

K.H. (Kim), advising that defendant was intoxicated when he arrived

to pick up Jason.    According to Jill, defendant had a history of

                                  4                            A-3716-14T4
drinking daily to the point of intoxication, drunk driving, and

drug use.      Jill reported that defendant planned to bring Jason to

her house because he had to go to work, although both were aware

that such action violated the existing court order prohibiting

Jill from having unsupervised contact with Jason.

       The next morning, Jill filed a motion for an emergent hearing

seeking temporary custody, which was denied.               Jill told the

Division caseworker that defendant "needs help" and that he was

intoxicated when he dropped Jason off at her home the previous

day.   Jill stated that defendant was "lost for hours . . . and did

not know how to get to her house" although he had been to her home

several times.       She further explained that defendant had called

her in the evening stating that he went out drinking and "he was

slurring on the phone."

       In response to the referral, a caseworker called defendant

to determine why he left Jason with Jill despite the court order

terminating her parenting time.            Defendant explained that he

"panicked" and that he could not leave Jason with the babysitter

because   of    an   incident   that   occurred   with   the   babysitter's

neighbor.      Defendant claimed he made many phone calls to find

another babysitter while he went to work, and that Jill was his

last option.



                                       5                           A-3716-14T4
      Defendant acknowledged that leaving Jason with Jill was a

"mistake" and that he only did so on this occasion "out of pure

desperation."     Nevertheless, defendant also explained that Jill

had been "doing well" and he thought he could "trust her."

      As part of its investigation, a Division caseworker inspected

defendant's home and conducted separate interviews with defendant

and Jason.     Defendant told the Division caseworker that he was a

recovering    alcoholic     and   addict,     having    used   "everything    but

heroin," although he denied being under the influence at the time

of the referral.     However, defendant declined to submit to a urine

screen or complete any services through the Division.                        When

questioned, Jason "denied that he has ever seen alcohol in his

home and denied that he has ever seen his father drinking alcohol."

      The Division concluded that the allegation of abuse or neglect

was not established by a preponderance of the evidence, but that

Jason was "harmed or placed at risk of harm."                     The Division

recommended    the   case   remain     open     to   provide   substance    abuse

services to Jill. The Division also sought a litigation conference

due   to    defendant's     refusal    to     complete    a    drug   screening.

Notwithstanding, the investigation revealed that Jason denied

allegations defendant was intoxicated at the time; the Millville

Police     Department     had   no    reports    regarding     defendant;     and



                                        6                               A-3716-14T4
defendant did not appear to be under the influence of any substance

when interviewed by the Division.

     The     Division   was     in    the   process       of     completing      its

investigation    when     it   received     a    second       referral   regarding

defendant on May 9, 2014, which precipitated the filing of the

Division's    complaint.        On   that       date,   the    Millville     Police

Department advised the Division that defendant had been arrested

at Sidelines Bar (Sidelines) the night before.                  According to the

police reports, Officers Joseph Dixon and Vern Babka responded to

Sidelines at approximately 10:08 p.m. on May 8, "in reference to

an intoxicated male who[] was inside the bar and left his juvenile

child outside in his vehicle for an extended period of time."

     Based on their training and experience, Dixon and Babka

observed "a strong odor of an alcoholic beverage emitting from

[defendant's] person" and defendant was "having a difficult time

maintaining his balance" while speaking with the officers outside

in the parking lot.       Babka summoned the Millville Rescue Squad to

evaluate defendant due to his apparent high level of intoxication.

     While waiting for the rescue squad to arrive, the officers

questioned    defendant    about     leaving      his   son    outside   the    bar.

Defendant stated that he "only ran inside."               However, an off-duty

New Jersey State Trooper who was at Sidelines informed Dixon that

"according to the surveillance tapes, [defendant's] vehicle was

                                       7                                   A-3716-14T4
parked on the side lot of Sidelines for approximately [twenty] to

[thirty] minutes."

       As described in the police report, defendant made several

attempts to walk away from the police before sprinting away from

them. Defendant was apprehended and charged with endangering the

welfare of a child, N.J.S.A. 2C:24-4a; resisting arrest by flight,

N.J.S.A. 2C:29-2(a); and obstruction, N.J.S.A. 2C:29-1(a).                         The

record does not disclose the status of these criminal charges.

       Dixon reported that he was "forced to deliver several closed

fist    strikes    to    [defendant]   in    order   to    gain    compliance."

Consequently, defendant sustained several lacerations to his head

and upper lip and was taken to Inspira Medical Center (Inspira)

for treatment.          Dixon noted in his report that while at the

hospital, defendant repeatedly refused an examination of his blood

alcohol content by Inspira staff, and despite the passage of two

to     three   hours,     he   was     "eventually       sedated       for      being

uncooperative."

       Jason was taken into the care and custody of his paternal

aunt, B.D. (Barbara), and the matter was referred to the Division

for    further    investigation.           The    following      day,    Division

caseworkers      interviewed   defendant     at    his    home    in    Millville.

Defendant claimed that Sidelines was a bar that also sold liquor

to go, and that he was "on his way to a friend's home with [Jason]

                                       8                                     A-3716-14T4
and stopped at Sidelines to purchase a bottle for her."   Defendant

noted that "kids are not allowed in bars," and further stated that

he was in Sidelines for approximately five minutes when police

approached him as he was exiting.     According to defendant, the

police refused to let him speak with Jason, and he claimed they

"slammed [him] on the ground, [and] they said that [he] was

resisting arrest."

     Defendant further denied that he had been drinking prior to

going to Sidelines, and he became visibly annoyed while stating

to the caseworkers that he was a recovering addict and alcoholic

and had not consumed alcohol for the past two years.   However, he

again refused the Division's request that he undergo a urine

screen.

     Division caseworkers then interviewed Jason privately at his

Aunt Barbara's home.   Jason denied seeing his father drink alcohol

before going to Sidelines, and further denied that his father was

"acting strangely, slurring words, or having difficulty standing

and/or walking."   Jason reported that he was left in his father's

car for approximately "five minutes" before the owner of the bar

came outside and brought him into Sidelines through the back

entrance and requested that he identify his father.    Jason stated

that he remained in the back room for approximately ten minutes

while the bar owner spoke to defendant.   When asked whether he saw

                                 9                         A-3716-14T4
his father drinking at the bar, Jason replied, "I don't know."

Jason denied witnessing his father's arrest, but stated he could

see him speaking with police upon their arrival and later inside

the police car.

     Defendant subsequently agreed to undergo a substance abuse

assessment, during which he admitted consuming alcohol on May 8,

2014.     As noted, the assessment report was introduced by Jill to

impeach     defendant's   previous    statements   to   the   Division's

caseworkers denying any alcohol consumption.

     Following summations by counsel and a recess to review the

documentary evidence, the court rendered an oral opinion finding

that defendant abused or neglected Jason pursuant to N.J.S.A. 9:6-

8.21(c).    Initially, the court noted that, "as [it] has only had

the opportunity to review exhibits, it's very difficult to assess

anybody's credibility as to items referenced in the report[s],

which were admitted without objection."      The court found defendant

"was under the influence of alcohol at the time in question,"

although in the absence of a blood alcohol reading or balance

tests the court was "[un]able to make any particularized finding

as to the level of his intoxication."

     After reviewing relevant case law, the court reasoned that

"[a] risk of harm is a sufficient basis for the [c]ourt to make a

finding of abuse or neglect." The court concluded that defendant's

                                     10                         A-3716-14T4
actions placed Jason at substantial risk of harm.      In addition to

finding that defendant was under the influence, the court found

"that [he] was trying to flee the scene, while the child was still

present" and "that the child had been left alone in the car for a

period of time, at least five minutes."

     As to dispositional matters, the court permitted defendant

to have unsupervised visitation with Jason twice per week, and for

overnight visits to be instituted at the Division's discretion.

Subsequently, at a case management conference held on November 10,

2014, the court granted defendant overnight visits, noting that

any objections raised by Jill resulted from the parties' ongoing

dispute   regarding   custody.   Compliance   review   hearings   were

thereafter held on December 2, 2014, and February 23, 2015.          On

February 23, the court granted the Division's request to terminate

the litigation, and continued joint legal custody of Jason with

defendant and Jill, with defendant designated as the parent of

primary residence.     Defendant's appeal of the October 1, 2015

fact-finding order followed.

                                 II.

     We first address defendant's argument that the trial court

erred in admitting the Division's investigation summaries and the

police reports.   Specifically, defendant contends that: (1) the

trial court failed to conduct the necessary N.J.R.E. 104(a) hearing

                                 11                          A-3716-14T4
requiring    the   Division     to    produce      a    qualified      witness    to

authenticate the records; and (2) the police report contained

inadmissible embedded hearsay from an off-duty state trooper,

which the Law Guardian relied on in arguing the length of time

that Jason was left unattended in the car before being taken inside

by the bar owner.

     We begin by recognizing that the documents admitted into

evidence    contained     embedded     hearsay         subject    to    objection,

notwithstanding the admissibility of Division records.                    N.J.S.A.

9:6-8.46(a)(3) allows admission into evidence of Division records

"of any condition, act, transaction, occurrence or event relating

to a child in an abuse or neglect proceeding . . . [as] proof of

that condition, act, transaction, occurrence or event" if it meets

the prerequisites for admission of a business record.                    In other

words, the judge must find "it was made in the regular course of

the business . . . and it was in the regular course of such

business    to   make    it,   at    the    time   of    the     condition,      act,

transaction, occurrence or event, or within a reasonable time

thereafter."     Ibid.   See also R. 5:12-4(d) (stating that documents

prepared by Division staff are admissible if they satisfy the

requirements of the business records exception to the hearsay

rule, N.J.R.E. 803(c)(6) and 801(d)).



                                       12                                 A-3716-14T4
       However, hearsay embedded in such records must satisfy a

separate hearsay exception.            See N.J. Div. of Child Prot. &

Permanency v. R.W., 438 N.J. Super. 462, 466-67 (App. Div. 2014)

(noting that notwithstanding admissibility of Division records

that meet the business records exception, hearsay embedded therein

must meet other hearsay exceptions in order to be admitted).                 See

also Div. of Youth & Family Servs. v. M.G., 427 N.J. Super. 154,

173-74 (App. Div. 2012) (stating that trial court should have

excluded       expert   opinion,   although       contained    in   otherwise

admissible business records, absent specific findings regarding

trustworthiness).

       Defendant's own statements are admissible as statements of a

party-opponent.         N.J.R.E.   803(b)(1).        Jason's    out-of-court

statements are admissible as those of a child victim, subject to

the statute's corroboration proviso, N.J.S.A. 9:6-8.46(a)(4).                 By

contrast, the statements of another person, such as a police

officer recounting statements made by an unidentified off-duty

state trooper, must satisfy a separate exception.

       Here,    however,   defendant    through    his   counsel    agreed    to

admission into evidence of the documents, as redacted, and a trial

on the papers.      Notably, in response to Jill's counsel's initial

objection,3 defendant's counsel specifically stated,


3
    This objection was subsequently withdrawn.
                                 13                                   A-3716-14T4
             Your Honor, his client is dispositional . . .
             This is strictly a finding that the Division
             [is] trying to make against my client. So,
             if I'm not asking for any testimony, then I
             would like to proceed on the documents. If
             [Jill's counsel] doesn't want them admitted
             against his client, that's fine; but, I accept
             them as is against my client.

      The record before us is clear that the Division relied on

defendant's attorney's consent to the admission into evidence of

the documents.           Had defendant taken a contrary position, the

Division was fully prepared to call the Division caseworker and

the police officers as witnesses.            Consequently, we conclude that

defendant's belated challenge to the admission of the documents,

including the trial court's failure to conduct a N.J.R.E. 104(a)

hearing, is barred by the invited error doctrine.                 See N.J. Div.

of Youth & Family Servs. v. M.C. III, 201 N.J. 328, 340-41 (2010)

(applying invited error doctrine and holding that defendant's

failure to object "deprived the Division of the opportunity to

overcome     any   objection     and   deprived    the    trial   court      of   the

necessity to make a ruling").

      Even    if   the    invited   error   doctrine      did   not   dispose       of

defendant's argument, we apply the principle that hearsay subject

to a well-founded objection is generally evidential if no objection

is   made.     State      v.   Ingenito,    87 N.J. 204,   224   n.1     (1981)

(Schreiber, J., concurring).           As we have recently recognized:


                                       14                                   A-3716-14T4
           [A] party is free to waive objection to the
           admission of hearsay evidence. In some cases,
           parties may have no reason to question the
           accuracy of such hearsay, or may make "a
           strategic decision to try the case based on
           the documents, instead of possibly facing a
           witness's direct testimony."

           [N.J. Div. of Child Prot. & Permanency v.
           N.T., 445 N.J. Super. 478, 503 (App. Div.
           2016) (citing M.C. III, supra, 201 N.J. at
           342).]

     In   general,       it     is    not     the    judge's   responsibility,

particularly   in    a   bench       trial   with    represented    parties,   to

intervene with a well-founded hearsay objection, whenever counsel

choose not to raise one of their own.4              When objectionable hearsay

is admitted in a bench trial without objection, we presume that

the fact-finder appreciates the potential weakness of such proofs,

and takes that into account in weighing the evidence.                 See In re

Civil Commitment of A.X.D., 370 N.J. Super. 198, 202-03 (App. Div.

2004)   (stating    that      "possible      prejudicial   impact    of   complex

diagnoses included in medical records [despite N.J.R.E. 808] was

of less concern" in bench trial); In re Civil Commitment of J.M.H.,

367 N.J. Super. 599, 613 (App. Div. 2003) (stating that risk of

fact-finder's misuse of hearsay utilized by testifying expert




4
  On the other hand, it is certainly within a trial judge's
discretion to interpose such objections, or alert counsel that
objectionable hearsay shall not be considered.
                               15                      A-3716-14T4
"does not pose as serious a concern" in bench trial), certif.

denied, 179 N.J. 312 (2004).

       As    the   trial   court   may   give   such   evidential   weight   to

objectionable hearsay that is appropriate under the circumstances,

an appellant faces an especially high hurdle in an appeal from a

civil bench trial to establish that the admission of such evidence

constitutes "plain error" — that is, that the admission of such

evidence was "clearly capable of producing an unjust result."                 R.

2:10-2. See McCormick on Evidence, § 52 at 368 (suggesting that

the    consideration       of   "relevant,   trustworthy    evidence"   is   not

likely to be deemed plain error, because it is not "likely to

cause justice to miscarry," absent violation of an exclusionary

rule    of    evidence     designed   "to    promote   an   extrinsic   social

policy").5

       Applying these principles, we are not persuaded that the

court committed plain error by considering the embedded hearsay

in documents admitted into evidence, and, in particular, the

information attributed by Officer Dixon to an unnamed off-duty



5
  Our conclusion that various embedded hearsay statements were
evidential is not at odds with N.J.S.A. 9:6-8.46(b)(2), which
states that "only competent, material and relevant evidence may
be admitted" in a fact-finding hearing. Hearsay does not relate
to proof's relevance, see N.J.R.E. 401, or competence, see N.J.R.E.
601. Indeed, based on the doctrine of invited error, inadmissible
hearsay was deemed acceptable evidence in M.C. III, supra, 201
N.J. at 342.
                                16                          A-3716-14T4
state trooper who purportedly reviewed the bar's surveillance

tapes and ascertained that defendant's car was parked outside for

approximately twenty to thirty minutes.        In any event, the trial

court appears to have largely discounted this information, finding

only that Jason had been left in the car for a period of at least

five minutes, which coincided more closely with the timeline

attributed to defendant and Jason in the Division's investigation

summary.

                                   III.

     We    next   consider   defendant's   argument   that   the    court's

finding lacks the support of sufficient, reliable evidence.                We

accord deference to the Family Court's fact-finding in part because

of the court's "special jurisdiction and expertise in family

matters."    Cesare v. Cesare, 154 N.J. 394, 413 (1998).           However,

that deference is perhaps tempered when the trial court did not

hear testimony, or make credibility determinations based on the

demeanor of witnesses.       Cf. N.J. Div. of Youth & Family Servs. v.

G.M., 198 N.J. 382, 396 (2009) ("[W]hen no hearing takes place,

no evidence is admitted, and no findings of fact are made, . . .

appellate courts need not afford deference to the conclusions of

the trial court.").     We shall uphold the court's fact finding if

supported by sufficient, substantial and credible evidence in the

record.    N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261,

                                    17                             A-3716-14T4
279 (2007).     However, we will not hesitate to set aside a ruling

that is "wide of the mark."       N.J. Div. of Youth & Family Servs.

v. P.W.R., 205 N.J. 17, 38 (2011).

       An "abused or neglected child" means, in pertinent part, a

child under the age of eighteen

            whose physical, mental, or emotional condition
            has been impaired or is in imminent danger of
            becoming impaired as the result of the failure
            of his parent or guardian, . . . to exercise
            a minimum degree of care . . . (b) in providing
            the   child   with   proper    supervision   or
            guardianship, by unreasonably inflicting or
            allowing to be inflicted harm, or substantial
            risk thereof[.]

            [N.J.S.A. 9:6-8.21(c)(4)(b).]

       Interpreting N.J.S.A. 9:6-8.21(c)(4)(b), our Supreme Court

held that mere negligence does not trigger the statute.            Dep't of

Children & Families v. T.B., 207 N.J. 294, 306-07 (2011); G.S. v.

Dep't of Human Servs., 157 N.J. 161, 177-78 (1999).             Rather, the

failure to exercise a minimum degree of care "refers to conduct

that   is   grossly   or   wantonly    negligent,   but   not   necessarily

intentional."    T.B., supra, 207 N.J. at 305 (quoting G.S., supra,

157 N.J. at 178).

       Although the distinction between willful or wanton negligence

and ordinary negligence cannot be precisely defined, McLaughlin

v. Rova Farms, Inc., 56 N.J. 288, 305 (1970), the essence of

willful or wanton negligence is that it "implies that a person has

                                      18                           A-3716-14T4
acted with reckless disregard for the safety of others."              G.S.,

supra, 157 N.J. at 179 (citations omitted).          Further, willful or

wanton conduct is that which is "done with the knowledge that

injury is likely to, or probably will, result[,]" and "can apply

to   situations   ranging   from   'slight    inadvertence   to   malicious

purpose to inflict injury.'"         Id. at 178 (citations omitted).

However, if the act or omission is intentionally done, "whether

the actor actually recognizes the highly dangerous character of

her conduct is irrelevant," and "[k]nowledge will be imputed to

the actor."   Ibid. (citation omitted).

      A determination of whether a parent's or guardian's conduct

"is to be classified as merely negligent, grossly negligent, or

reckless can be a difficult one."          T.B., supra, 207 N.J. at 309.

"Whether a parent or guardian has failed to exercise a minimum

degree of care is to be analyzed in light of the dangers and risks

associated with the situation."       G.S., supra, 157 N.J. at 181-82.

"When a cautionary act by the guardian would prevent a child from

having his or her physical, mental or emotional condition impaired,

that guardian has failed to exercise a minimum degree of care as

a matter of law."     Id. at 182.        The mere lack of actual harm to

the child is irrelevant, as "[c]ourts need not wait to act until

a child is actually irreparably impaired by parental inattention



                                    19                             A-3716-14T4
or neglect."     In re Guardianship of D.M.H., 161 N.J. 365, 383

(1999) (citation omitted).

     In the present case, it is undisputed that defendant drove

with ten-year-old Jason to Sidelines at 10 p.m. on a school night

and intentionally left the child unattended in the car while

defendant went inside and seated himself at the bar. It is further

undisputed that the child remained outside for a sufficient period

to attract the attention of the bar owner, who removed Jason from

the car, brought him inside, had him identify his father, and

alerted the police.        Also undisputed are defendant's lack of

knowledge that Jason had been taken from the car; that defendant

attempted   to   flee   the    police      and   leave   Jason   behind;   that

defendant's level of intoxication was so high as to warrant the

summoning of the local rescue squad; and that defendant refused

blood tests at the hospital and urine screens requested by the

Division.

     Defendant    argues      that   this   evidence     is   insufficient    to

support the finding that his actions placed Jason at substantial

risk of harm.    We disagree.        While thankfully the bar owner who

approached Jason and removed him from the car acted with the

highest of motives, the result may have been tragically different

had another stranger confronted Jason outside the bar.                     Also,

given defendant's level of intoxication, it is reasonable, and far

                                      20                              A-3716-14T4
from imaginary, to envision the harm that may well have befallen

Jason and others had defendant driven his vehicle upon leaving the

bar.   In sum, we are satisfied there is sufficient evidence in the

record to support the trial court's finding that defendant abused

or neglected Jason by creating a substantial risk of injury to him

by leaving him unattended in a vehicle in the late evening while

defendant entered a bar, became intoxicated, and attempted to flee

the police.

       We nonetheless take this occasion to caution trial judges

about the dangers inherent in adjudicating contested trials "on

the papers," and the corresponding need to make specific factual

findings of abuse or neglect.            See R.W., supra, 438 N.J. Super.

at 468 (cautioning trial judges "in contested cases who render

fact-findings       based    solely        on    documentary       submissions,

particularly in the affected parent's absence").                 See also N.J.

Div. of Youth & Family Servs. v. J.Y., 352 N.J. Super. 245, 265

(App. Div. 2002) (cautioning that judicial findings must be based

on competent reliable evidence and that judges must articulate,

with particularity, the facts upon which a determination of abuse

or neglect is made).

       In   the   present   case,   we     are   able   to    glean   sufficient

undisputed facts from the record that adequately support the

judge's finding of risk of harm to Jason.                    However, contested

                                      21                                A-3716-14T4
cases often turn on credibility determinations, which by their

nature are impeded when the trial court cannot make first-hand

observations of the witnesses.         Additionally, the absence of live

testimony obstructs the trial court's ability to obtain additional

details that may be necessary to augment or clarify information

contained in the documentary evidence, potentially impairing the

judge's ability to make more detailed factual findings.                 In short,

the     procedure   employed   here,      that     is,    submitting    redacted

documents in lieu of testimonial evidence, fails to allow the

judge     to   resolve    disputed        issues     or     make    credibility

determinations.      "Our overarching consideration in all matters

concerning children involved in the judicial system is 'the best

interests of the child.'         This principle is embedded in the

doctrine of parens patriae, which authorizes the court to intervene

when necessary to prevent harm to the child."              Segal v. Lynch, 413
N.J. Super. 171, 178 (App. Div.), certif. denied, 203 N.J. 96

(2010).    Fawzy v. Fawzy, 199 N.J. 456, 474-75 (2009).                Thus, even

when the parties acquiesce to a trial "on the papers," we reiterate

that fact-finding hearings must still adhere to fundamental rules

of evidence and must be conducted with the formality and decorum

we expect from any other adjudicative proceeding.                  J.Y., supra,

352 N.J. Super. at 264-65.       Family Part judges are not bound by



                                     22                                  A-3716-14T4
the parties' wishes to adjudicate fact-finding hearings through

the expedited approach reflected here.

                                  IV.

     We   have   considered   defendant's   remaining   arguments   and

conclude they are without sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E). Contrary to defendant's

argument, expert testimony is not required to establish that an

individual is intoxicated due to alcohol.      See State v. Smith, 58
N.J. 202, 213 (determining that "[a]n ordinary citizen is qualified

to advance an opinion in a court proceeding that a person was

intoxicated because of consumption of alcohol").          We are also

satisfied that defendant's substance abuse evaluation, during

which he admitted consuming alcohol on the date of the incident,

was properly admitted solely to impeach his earlier statements in

which he denied any alcohol use during the prior two years.           In

any event, this admission played scant if any role in the court's

ultimate finding of abuse and neglect.

     Affirmed.




                                  23                          A-3716-14T4